Citation Nr: 0911871	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis, claimed as rheumatoid arthritis with chest and 
back pain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
arteriosclerotic heart disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypotension.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, claimed as anxiety.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney disability, claimed as urinary tract infection.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
general debility.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis, claimed as bronchial congestion with dyspnea.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic headache disability.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
nausea.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dizziness.

11.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is a World War II era veteran who served from 
April 1946 to February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2006.  A statement of the case was issued in June 2006, 
and a substantive appeal was received in July 2006.

The veteran claimed in statements received in June 2004 and 
September 2004 entitlement to pension benefits.  This matter 
is hereby referred to the RO for appropriate action.  
     

FINDINGS OF FACT

1.  Service connection for arthritis claimed as rheumatoid 
arthritis was denied by an April 1999 rating decision; 
although a timely notice of disagreement was received in 
August 1999 to initiate an appeal from that determination, a 
timely substantive appeal was not received in response to a 
statement of the case issued by the RO.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for arthritis 
claimed as rheumatoid arthritis has not been received since 
the April 1999 rating decision.

3.  Service connection for arteriosclerotic heart disease was 
denied by an April 1999 rating decision; although a timely 
notice of disagreement was received in August 1999 to 
initiate an appeal from that determination, a timely 
substantive appeal was not received in response to a 
statement of the case issued by the RO.  

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection 
arteriosclerotic heart disease has not been received since 
the April 1999 rating decision.

5.  Service connection for hypotension was denied by a April 
1999 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

6.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
hypotension has not been received since the April 1999 rating 
decision.

7.  Service connection for acquired psychiatric disability 
claimed as anxiety             was denied by a April 1999 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

8.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for acquired 
psychiatric disability claimed as anxiety has not been 
received since the April 1999 rating decision.

9.  Service connection for kidney disability claimed as 
urinary tract infection was denied by an April 1999 rating 
decision; although a timely notice of disagreement was 
received in August 1999 to initiate an appeal from that 
determination, a timely substantive appeal was not received 
in response to a statement of the case issued by the RO.  

10.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for kidney 
disability claimed as urinary tract infection has not been 
received since the April 1999 rating decision.

11.  Service connection for general debility was denied by a 
April 1999 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

12.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for general 
debility has not been received since the April 1999 rating 
decision.

13.  Service connection for bronchitis, claimed as bronchial 
congestion with dyspnea was denied by an April 1999 rating 
decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

14.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
bronchitis, claimed as bronchial congestion with dyspnea,
has not been received since the April 1999 rating decision.

15.  Service connection for chronic headache disability was 
denied by a April 1999 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

16.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for chronic 
headache disability has not been received since the April 
1999 rating decision.

17.  Service connection for nausea was denied by a April 1999 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

18.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for nausea 
has not been received since the April 1999 rating decision.

19.  Service connection for dizziness was denied by a April 
1999 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

20.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for dizziness 
has not been received since the April 1999 rating decision.

21.  Asthma was not manifested during the veteran's active 
duty service or for many years thereafter, nor is asthma 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision which denied entitlement 
to service connection for arthritis claimed as rheumatoid 
arthritis is final.  38 U.S.C.A. § 7104(c) (West 2002).

2.  New and material evidence has not been received since the 
April 1999 denial of service connection for arthritis claimed 
as rheumatoid arthritis, and the claim of service connection 
for arthritis claimed as rheumatoid arthritis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The April 1999 rating decision which denied entitlement 
to service connection for arteriosclerotic heart disease is 
final.  38 U.S.C.A. § 7104(c) (West 2002).

4.  New and material evidence has not been received since the 
April 1999 denial of service connection for arteriosclerotic 
heart disease, and the claim of service connection for 
arteriosclerotic heart disease is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The April 1999 rating decision which denied entitlement 
to service connection for hypotension is final.  38 U.S.C.A. 
§ 7104(c) (West 2002).

6.  New and material evidence has not been received since the 
April 1999 denial of service connection for hypotension, and 
the claim of service connection for hypotension is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

7.  The April 1999 rating decision which denied entitlement 
to service connection for kidney disability claimed as 
urinary tract infection is final.  38 U.S.C.A. § 7104(c) 
(West 2002).

8.  New and material evidence has not been received since the 
April 1999 denial of service connection for kidney disability 
claimed as urinary tract infection, and the claim of service 
connection for kidney disability claimed as urinary tract 
infection.
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

9.  The April 1999 rating decision which denied entitlement 
to service connection for general debility is final.  
38 U.S.C.A. § 7104(c) (West 2002).

10.  New and material evidence has not been received since 
the April 1999 denial of service connection for general 
debility, and the claim of service connection for bronchitis, 
claimed as bronchial congestion with dyspnea, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

11.  The April 1999 rating decision which denied entitlement 
to service connection for bronchitis is final.  38 U.S.C.A. 
§ 7104(c) (West 2002).

12.  New and material evidence has not been received since 
the April 1999 denial of service connection for bronchitis, 
claimed as bronchial congestion with dyspnea, and the claim 
of service connection for bronchitis, claimed as bronchial 
congestion with dyspnea is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

13.  The April 1999 rating decision which denied entitlement 
to service connection for headaches is final.  38 U.S.C.A. 
§ 7104(c) (West 2002).

14.  New and material evidence has not been received since 
the April 1999 denial of service connection for headaches, 
and the claim of service connection for headaches is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

15.  The April 1999 rating decision which denied entitlement 
to service connection for nausea is final.  38 U.S.C.A. 
§ 7104(c) (West 2002).

16.  New and material evidence has not been received since 
the April 1999 denial of service connection for nausea, and 
the claim of service connection for nausea is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

17.  The April 1999 rating decision which denied entitlement 
to service connection for dizziness is final.  38 U.S.C.A. 
§ 7104(c) (West 2002).

18.  New and material evidence has not been received since 
the April 1999 denial of service connection for dizziness, 
and the claim of service connection for dizziness is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

19.  The April 1999 rating decision which denied entitlement 
to service connection for acquired psychiatric disability 
claimed as anxiety is final.  38 U.S.C.A. § 7104(c) (West 
2002).

20.  New and material evidence has not been received since 
the April 1999 denial of service connection for acquired 
psychiatric disability claimed as anxiety, and the claim of 
service connection for acquired psychiatric disability 
claimed as anxiety is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

21.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2004 (specifically for asthma and 
rheumatoid arthritis), October 2004 (specifically for 
asthma), January 2005 (specifically for asthma), November 
2005, and March 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The Board also notes that the April 2004 letter regarding 
asthma notified the veteran that he was previously denied 
service connection by rating decision in April 1999 and 
provided the veteran definitions of what constitutes "new" 
and "material" evidence.

Also, the November 2005 VCAA letter was sent to the veteran 
advising him of the applicable laws and regulations, and 
information and evidence necessary to reopen his claims of 
service connection for arthritis, claimed as rheumatoid 
arthritis; arteriosclerotic heart disease; hypotension; 
acquired psychiatric disability, claimed as anxiety; kidney 
disability, claimed as urinary tract infection; general 
debility; bronchitis, claimed as bronchial congestion with 
dyspnea; headaches; nausea; and dizziness.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Duty to Assist

VA has obtained VA and private treatment records; and 
assisted the veteran in obtaining evidence.  In an August 
1995 letter, the RO noted that based on the veteran's alleged 
service from April 1946 to April 1947, his military records 
may have been damaged or destroyed due to a fire at the 
National Personnel Records Center (NPRC) in 1973.  In a 
request for information, the NPRC notified the VA in 
September 1995 that there were no records on file and noted 
fire-related service.  The Board notes that in cases where 
the veteran's service treatment records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
response, the RO sent the veteran National Archives Form 
13055 (Request for Information Needed to Reconstruct Medical 
Data).  The completed form was received from the veteran in 
December 1995.  Subsequently, the NPRC notified the VA in 
November 1998 again that there were no records on file and 
noting fire-related service.  The Board notes that treatment 
dates cited by the veteran on Form 13055, however, do reflect 
treatment subsequent to service-specifically from February 
1948 to September 1949.    

Further, although the veteran was not provided a VA 
examination for asthma, the evidence of record does not 
contain competent evidence that the veteran sustained 
injuries in service, or that the claimed disability may be 
associated with any in-service event; thus, a medical 
examination is not necessary to decide the claim.  Also, 
since no new and material evidence has been received to 
reopen the claims of entitlement to service connection for 
arthritis, claimed as rheumatoid arthritis; arteriosclerotic 
heart disease; hypotension; acquired psychiatric disability, 
claimed as anxiety; kidney disability, claimed as urinary 
tract infection; general debility; bronchitis, claimed as 
bronchial congestion with dyspnea; headaches; nausea; and 
dizziness, VA examinations are not necessary in this matter.  

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

I.  New and Material Evidence

The veteran is seeking to reopen claims of entitlement to 
service connection for arthritis, claimed as rheumatoid 
arthritis; arteriosclerotic heart disease; hypotension; 
acquired psychiatric disability, claimed as anxiety; kidney 
disability, claimed as urinary tract infection; general 
debility; bronchitis, claimed as bronchial congestion with 
dyspnea; headaches; nausea; and dizziness, which were denied 
by rating decision in April 1999.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence of record at the time of the April 1999 
rating decision consisted of VA treatment records; and 
duplicate copies of a May 1995 letter from Antonio L. 
Villanueva, M.D. who stated that he had treated the veteran 
from February 1948 to September 1949 for hypotension, 
dizziness, nausea, anxiety, bronchial congestion, cardiac 
distress, rheumatoid arthritis, urinary tract infections, 
kidney trouble, and general debility.  

Additionally, there were duplicate copies of a May 1995 
treatment record from 
Dr. Villanueva showing the following diagnoses: hypotension, 
urinary tract infection, bronchial congestion, anxiety, 
rheumatoid arthritis, cardiac distress, and general debility.  

Also of record were August 1998 private treatment records 
from Geoffrey Murrish, M.D. showing treatment for bronchitis 
from August 1998 to September 1998; a September 1998 
echocardiogram; an October 1998 consultation record from Maui 
Memorial Hospital showing a request for stress echocardiogram 
for chest pains; a November 1998 letter from James E. Muto, 
M.D., F.A.C.C. noting that the veteran had hypertension with 
hypertensive heart disease and chest discomfort that is 
likely secondary to coronary artery disease; and statements 
dated in February 1998 and April 1998 from friends--T.G. and 
R.S.P., respectively--who state that the veteran was treated 
at Clark Air Force Base for hypotension, cardiac distress, 
bronchial congestion with dyspnea, anxiety, urinary tract 
infection, rheumatoid arthritis, and general debility.  

The Board notes that by rating decision in November 1995, the 
RO denied service connection for arthritis, claimed as 
rheumatoid arthritis; arteriosclerotic heart disease; 
hypotension; acquired psychiatric disability, claimed as 
anxiety; kidney disability, claimed as urinary tract 
infection; general debility; and bronchitis.  It appears that 
the by rating decision in April 1999, RO reopened the claims 
and denied based on the merits.  The RO acknowledged that the 
veteran's service treatment records were unavailable and a 
search of alternative sources of military treatment records 
was negative for any reference to the veteran.  The RO 
continued that there was no competent evidence of record that 
linked any of the claimed disability to military service 
other than that of the veteran's and his comrade's 
assertions; and the RO noted that lay assertions of medical 
diagnosis or medical causation did not render the claims 
well-grounded.  The RO further noted that there was no 
evidence showing hypotension, arthritis, and heart disease 
were manifested to a compensable degree within one year post 
service presumptive period.  

The RO also denied service connection for headaches, nausea, 
and dizziness, explaining that these were not considered 
ratable disabilities as they are merely symptoms.  The RO 
added that the veteran has not provided evidence showing a 
chronic disability related to the symptoms.

Evidence received since the April 1999 rating decision 
include previously submitted evidence: a May 1995 letter and 
treatment record from Dr. Villanueva, and an April 1999 
statement from his friend R.S.P. who noted that the veteran 
was treated at Clark Air Force Base hospital for hypotension, 
cardiac distress, anxiety disorder, urinary tract infection, 
rheumatoid arthritis with chest and back pains, and general 
debility.  This evidence is cumulative and redundant of the 
evidence of record at the time of the April 1999 rating 
decision.      

Also submitted were August 1999 affidavits signed by friends 
who attest that the veteran was admitted to Clark Field 
Hospital in September 1946 for hypertension; and a letter 
from Dr. Muto written in April 2004 noting that the veteran 
has hypertension.  Although the evidence is new, it is not 
material since it pertains to hypertension.

Additionally, the veteran submitted various private and VA 
treatment records.  From Abdiel M. Angeles, M.D., he 
submitted May 2004 treatment records noting that the veteran 
was feeling weakness, and February 2005 and May 2005 letters 
from Dr. Angeles noting that the veteran had weakness, 
vertigo and rheumatoid arthritis.  

Added to the veteran's claims file were March 1999 and May 
1999 urinary activities sheets in which the veteran reported 
the frequency of his urination.

In addition, a December 2003 VA medical entry shows coronary 
artery disease listed as a recorded problem.  A June 2004 VA 
medical entry shows that the veteran reported being 
discharged for dizziness and reported feeling weak and 
chronic back pain.

A Maui Memorial Medical Center emergency room record from May 
1998 shows a diagnosis of acute dizziness.  The veteran also 
submitted Maui Memorial Medical Center results from June 2004 
computerized tomography of the head for complaints of 
dizziness, and from June 2004 magnetic resonance imaging of 
the brain for complaints of persistent nausea.  

Also submitted were May 1993 to February 2004 private 
treatment records from Maui Medical Group, Inc. showing 
arteriosclerotic heart disease as a chronic condition, and 
treatments for chest pain from April 1993 to May 1993.  

Other private treatment records submitted showed that in 
April 2005, the assessment was rheumatoid arthritis.  The 
Board notes that the source of the aforementioned treatment 
record remains unknown.  

Also submitted was a private medical record from Orlando P. 
Tinaza, M.D. dated in November 2005 showing a diagnosis of 
chronic bronchitis.

Overall, the various private and VA treatment records still 
do not show that arthritis, claimed as rheumatoid arthritis; 
arteriosclerotic heart disease; hypotension; acquired 
psychiatric disability claimed as anxiety; kidney disability, 
claimed as urinary tract infection; general debility; 
bronchitis, claimed as bronchial congestion with dyspnea; 
headaches; nausea; and dizziness are related to service.  
Thus, the evidence does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for arthritis claimed as rheumatoid arthritis; 
arteriosclerotic heart disease; hypotension; acquired 
psychiatric disability, claimed as anxiety; kidney 
disability, claimed as urinary tract infection; general 
debility; bronchitis, claimed as bronchial congestion with 
dyspnea; headaches; nausea; and dizziness.  Moreover, the 
evidence does not raise a reasonable possibility of 
substantiating the claims to reopen.

The Board acknowledges the May 2005 letter from Dr. Angeles 
who provided that the veteran's rheumatoid arthritic 
manifested itself while the veteran was still in the miliary 
as evidence by the letter from Dr. Villanueva.  The Board 
notes that although this evidence is new in that it had not 
been previously submitted, the evidence is not material since 
the statement provided by Dr. Angeles cites to 
Dr. Villaneuva's assertion, which had been previously been 
considered by rating decision in April 1999.  

For these reasons, the Board concludes that the veteran has 
not presented new and material evidence to reopen his claim 
of service connection for arthritis, claimed as rheumatoid 
arthritis; arteriosclerotic heart disease; hypotension; 
acquired psychiatric disability, claimed as anxiety; kidney 
disability claimed as urinary tract infection; general 
debility; bronchitis, claimed as bronchial congestion with 
dyspnea; headaches; nausea; and dizziness.  Accordingly, the 
Board's analysis must end here, and the appeal is denied.  
See 38 U.S.C.A. § 5108.

II.  Service Connection

The last issue before the Board involves a claim of 
entitlement to service connection for asthma.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As noted above the NPRC notified the VA that the veteran's 
records were not on file at the NPRC and noted fire related 
service.  The Board notes that in cases where the veteran's 
service treatment records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The RO, however, has 
made numerous attempts to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  It is 
significant that in a request for information to reconstruct 
medical data that was received in December 1995, the veteran 
did not list being treated for asthma while in service.  
  
Post service treatment records show Baby Grace G. Palma, M.D. 
noted an impression of moderate persistent bronchial asthma 
and prescribed Meptin in December 2005, approximately 56 
years after service.  This lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board further notes that prior to December 2005, private 
treatment records from Maui Medical Group, Inc. showing that 
the box labeled asthma under chronic condition was not marked 
on various treatment records from 2003 to 2004.  

Also, the veteran had submitted claims for other VA benefits 
based on other disabilities in June 1995 and September 1997.  
It was not until March 2004 when the veteran's claim for 
asthma was received.  This suggests that the veteran did not 
believe he had asthma related to his service until many years 
after service as the Board believes it reasonable to assume 
that the veteran would have included an asthma claim with his 
other earlier claims.  

The Board acknowledges the veteran's assertions that the 
currently diagnosed asthma is related to service.  However, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied as to all issues.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


